Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        14-NOV-2018
                            SCWC-XX-XXXXXXX             09:42 AM

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    HAWAIIUSA FEDERAL CREDIT UNION,
                     Respondent/Plaintiff-Appellee,

                                  vs.

             JONNAVEN JO MONALIM; MISTY MARIE MONALIM,
                 Petitioners/Defendants-Appellants,

                                  and

   ASSOCIATION OF APARTMENT OWNERS OF BEACH VILLAS AT KO OLINA,
 by its Board of Directors; KO OLINA COMMUNITY ASSOCIATION, INC.,
                 a Hawai#i nonprofit corporation;
                Respondents/Defendants-Appellees.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CIV. NO. 10-1-1388)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioners/Defendants-Appellants’ application for writ
of certiorari, filed on September 17, 2018, is hereby accepted
and will be scheduled for oral argument.      The parties will be
notified by the appellate clerk regarding scheduling.
           DATED:   Honolulu, Hawai#i, November 14, 2018.
                                   /s/ Mark E. Recktenwald
                                   /s/ Paula A. Nakayama
                                   /s/ Sabrina S. McKenna
                                   /s/ Richard W. Pollack
                                   /s/ Michael D. Wilson